Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2010                                                                                                 Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                      Michael F. Cavanagh
  140549                                                                                              Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                SC: 140549
                                                                   COA: 294863
                                                                   Wayne CC: 08-005973-FC
  JAMES TERRELL JONES,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal from the December 18,
  2009 order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2010                       _________________________________________
           d0621                                                              Clerk